DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1 and 3-13 have been examined in this application.  Claim 2 is cancelled. Claims 1 and 3-8 are amended. Claims 9-13 are new. This is a Final Office Action in response to Arguments and Amendments filed on 10/7/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Priority
Receipt is acknowledged of certified copies of foreign priority application JP 2019/009755 as required by 37 CFR 1.55. 
Response to Arguments
In response to the Arguments and Amendments filed on 10/7/2021, with respect to 112(f) the Applicant argues that the amended claim language no longer invokes 112(f). This argument is persuasive. Therefore the 112(f) section is withdrawn. 
The Applicant further argues that the amended claim language makes the requirement for information moot. This argument is persuasive and the requirement for information is withdrawn. 
The Applicant further argues that the amended claim language overcomes the 112(b) rejections. The amended claim language overcomes some of the 112(b) rejections, however there are still 112(b) rejections remaining. Please see 112(b) section of the office action below. 
	The Applicant further argues that the amended claim language overcomes the 101 rejection. This argument is persuasive and the 101 rejection has been withdrawn. 
	The Applicant further argues that the amended claim language overcomes the 103 rejection. In particular, on page 9 the Applicant argues that the amended claim language of “giving a notice of a caution regarding the near miss or the accident to a user of the second vehicle through a user terminal, the notice of the caution including a simplified notice that is simpler in detail than a detailed notice” overcomes the prior art because Torii does not disclose a simplified notice. However, upon further consideration, Torii discloses a notice that simplifies the information to be displayed to the driver. For example, Torii discloses a map displaying a position where the near-miss occurred, thereby simplifying information for the driver (as opposed to coordinate information, detailed text etc.) [0015, 0047]. Therefore, the notice in Torii reads on the broadest reasonable interpretation of a “simplified notice that is simpler in detail than a detailed notice”. The Applicant further argues that the new claims that further detail the notice overcome the 103 rejection. This argument is persuasive. However, a new rejection is made in view of newly found prior art reference Morgan et al. (US 2014/0191858 A1). 

Claim Objections
Claim 8 is objected to because of the following informalities: 
With respect to the preamble, “a non-transitory computer readable medium storing program that causes an information processing device to execute” the wording is unclear. The following recommendation is proposed: a non-transitory computer readable medium storing a program that causes an information processing device to execute …
Claims 12-13 are objected to because of the following informalities: 
With respect to the limitation, “second vehicle is not in the stopped state is at a standstill”, the wording is unclear. The following recommendation is proposed: second vehicle is not in the stopped state and is at a standstill. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “extract information of surrounding vehicles of the plurality of vehicles based on the position information and date-and-time information corresponding to a time when the vehicle information is acquired by the plurality of vehicles”, the wording is unclear and therefore indefinite because it is unclear whether the information of surrounding vehicles is based on the position information and date and time information or if the information of surrounding vehicles is just based on the position information. The limitation is interpreted so that the information of surrounding vehicles is based on both the position information and date and time information corresponding to a time when the vehicle information is acquired by the plurality of vehicles. 
Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “perform the detection of the first vehicle immediately in response to movement of the plurality of vehicles”, the wording is unclear and therefore indefinite because it is unclear what it means for the detection of the first vehicle to be based on a movement of the plurality of vehicles. Does this mean that the first vehicle position is detected because other vehicles around it are moving? Does it simply mean the movement of other vehicles cause the near-miss or accident? The limitation is interpreted so that detecting a first vehicle after a second vehicle caused a near-miss through its movement reads on it. 
With respect to the limitation, “in response to the specification of the second vehicle, give an auditory notice of the caution to the user of the second vehicle, through the user terminal, at a first timing that is a relatively early timing after the first vehicle is involved in the near miss or the accident, the user terminal being an in-vehicle device equipped in the second vehicle or a mobile terminal possessed by the user, and then give a visual notice of the caution to the user of the second vehicle, through the in-vehicle device or the mobile terminal, at a second timing that is a relatively late timing relative to the relatively early timing at which the second vehicle is at a standstill”, the wording is unclear and therefore indefinite because the descriptions of the first timing being a “relatively early timing” and the second timing as being a “relatively late timing” are relative and not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation is interpreted so that a notifying unit that can provide multiple notices of caution to a user through an in-vehicle device or mobile terminal at successive timings reads on it, wherein the notice of caution includes a visual and audible component, reads on it. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 5 and for failing to cure the deficiencies listed above. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the circuitry is configured to, in a case where it is determined that the user is not looking at a content of the visual notice at the second timing, give the visual notice to the user through the user terminal, which is different from the in-vehicle device of the second vehicle, when the second vehicle gets into a stop state”, the wording is unclear and therefore indefinite because claim 5 references a “standstill” state and it is unclear whether there is any difference between a “stop state” and a “standstill” state. The limitation is interpreted so that determining that the user is looking at a different device at a second timing and giving a notice through a user terminal different from the in-vehicle device reads on it. 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the circuitry is configured to: give the simplified notice to the user through an-vehicle device equipped in the second vehicle when the second vehicle is not in a stopped state and is traveling, and give the detailed notice to the user through the in-vehicle device when the second vehicle is not in the stopped state is at a standstill”, the wording is unclear and therefore indefinite because the distinction between a “stopped state” and a “standstill” is unclear. The limitation is interpreted so that a stopped state is an “ignition-off” state.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Torii (JP 2016/071492) in view of Emura et al. (US 2013/0181850 A1).
As per Claim 1, Torii discloses an information processing device comprising:
circuitry configured to: 
detect a first vehicle of a plurality of vehicles based on vehicle information, the first vehicle being involved in a near miss or an accident, the vehicle information being acquired by each of the plurality of vehicles and including position information ([0021-0022, 0038-0041, 0044, 0057-0060, 0076, 0081-0082]; Fig. 1, Fig. 2, Fig. 5 S100-Yes through S160-Yes Analysis device 200, including communication unit 210 and environmental factor estimation unit 230 determines first vehicle, for example vehicle 10, that is involved in an event that is one step away from an accident (near-miss) based on vehicle information, for example pre-crash safety activated and short inter-vehicle distance. Vehicle information, including positioning, is acquired for a plurality of vehicles for example 10, 20 and 30),
extract information of surrounding vehicles of the plurality of vehicles including the position information and date-and-time information corresponding to a time when the vehicle information is acquired by the plurality of vehicles, the surrounding vehicles being positioned at an area surrounding the first vehicle when the first vehicle is involved in the near miss or the accident ([0038-0039, 0044, 0060-0063, 0081-0083]; Fig. 5 Step S100 through S160-No Analysis device 200, including common point identification unit 220 and environmental factor estimation unit 230 extracts surrounding information, for vehicles positioned in an area surrounding the vehicle involved in a near miss); 
specify a second vehicle of the surrounding vehicles based on the vehicle information about the surrounding vehicles, the second vehicle being a vehicle in which a driving operation causing the near miss or the accident of the first vehicle is performed ([0013, 0040, 0083-0086, 0097-0098]; Fig. 5 For vehicle 20, for example, Step S100 through Step S140-No, then Step S160 through S190 Analysis device 200, including driver factor estimation unit 240 and factor determination unit 250 (specifying unit) determines near-miss caused by driver factor determined by predetermined driving operation, for example improper braking, lateral acceleration, line of sight deviation etc.); and 

While Torii discloses the above limitations including extracting information of surrounding vehicles and specifying a second vehicle of the surrounding vehicles, the second vehicle being a vehicle in which a driving operation causing the near miss or the accident of the first vehicle is performed, Torii does not disclose that the extracting information for the surrounding vehicles of the plurality of vehicles is based on the position information and the date-and-time information in order to specify the second vehicle 

However, Emura et al. teaches: extracting surrounding vehicles of the plurality of vehicles based on the position information and the date-and-time information in order to specify the second vehicle ([0063-0068]; Fig. 5 Steps S2002 through S2011 Extract second vehicles based on them being positioned in the intersection with first vehicle (surrounding vehicles of plurality of vehicles) at the same time as determined from time-series data. Then determine a second vehicle caused the potential incident).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torii to include the above limitations as detailed in Emura et al. with the motivation being to specify potential-incident factor areas that tend to go unnoticed in order to prevent a future incident or potential incident as detailed in Emura et al. [0016-0017].  

Furthermore, Torii discloses:
give a notice of a caution regarding the near miss or the accident to a user of the second vehicle through a user terminal, the notice of the caution including a simplified notice that is simpler in detail than a detailed notice ([0015, 0023, 0033, 0047, 0050, 0097-0098]; Fig. 5 Step S190 Notification processing unit 260 and display device 11 provide warning information to the driver of the vehicle as specified by the factor determination unit 250 (specifying unit). The caution notice includes a map displaying a position where the near-miss occurred, thereby simplifying the information for the driver. For example, as opposed to providing detailed latitude and longitudinal information).

As per Claim 7, Torii discloses an information processing method that is executed by an information processing device, the information processing method comprising: 
detecting a first vehicle of a plurality of vehicles based on vehicle information, the first vehicle being involved in a near miss or an accident, the vehicle information being acquired by each of the plurality of vehicles and including position information ([0021-0022, 0038-0041, 0044, 0057-0060, 0076, 0081-0082]; Fig. 1, Fig. 2, Fig. 5 S100-Yes through S160-Yes Analysis device 200, including communication unit 210 and environmental factor estimation unit 230 determines first vehicle, for example vehicle 10, that is involved in an event that is one step away from an accident (near-miss) based on vehicle information, for example pre-crash safety activated and short inter-vehicle distance. Vehicle information, including positioning, is acquired for a plurality of vehicles for example 10, 20 and 30),
extracting information of surrounding vehicles of the plurality of vehicles including the position information and date-and-time information corresponding to a time when the vehicle information is acquired by the plurality of vehicles, the surrounding vehicles being positioned at an area surrounding the first vehicle when the first vehicle is involved in the near miss or the accident ([0038-0039, 0044, 0060-0063, 0081-0083]; Fig. 5 Step S100 through S160-No Analysis device 200, including common point identification unit 220 and environmental factor estimation unit 230 extracts surrounding information, for vehicles positioned in an area surrounding the vehicle involved in a near miss); 
specifying a second vehicle of the surrounding vehicles based on the vehicle information about the surrounding vehicles, the second vehicle being a vehicle in which a driving operation causing the near miss or the accident of the first vehicle is performed ([0013, 0040, 0083-0086, 0097-0098]; Fig. 5 For vehicle 20, for example, Step S100 through Step S140-No, then Step S160 through S190 Analysis device 200, including driver factor estimation unit 240 and factor determination unit 250 (specifying unit) determines near-miss caused by driver factor determined by predetermined driving operation, for example improper braking, lateral acceleration, line of sight deviation etc.); and 

While Torii discloses the above limitations including extracting information of surrounding vehicles and specifying a second vehicle of the surrounding vehicles, the second vehicle being a vehicle in which a driving operation causing the near miss or the accident of the first vehicle is performed, Torii does not disclose that the extracting information for the surrounding vehicles of the plurality of vehicles is based on the position information and the date-and-time information in order to specify the second vehicle 

However, Emura et al. teaches: extracting surrounding vehicles of the plurality of vehicles based on the position information and the date-and-time information in order to specify the second vehicle ([0063-0068]; Fig. 5 Steps S2002 through S2011 Extract second vehicles based on them being positioned in the intersection with first vehicle (surrounding vehicles of plurality of vehicles) at the same time as determined from time-series data. Then determine a second vehicle caused the potential incident).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torii to include the above limitations as detailed in Emura et al. with the motivation being to specify potential-incident factor areas that tend to go unnoticed in order to prevent a future incident or potential incident as detailed in Emura et al. [0016-0017].  

Furthermore, Torii discloses:
giving a notice of a caution regarding the near miss or the accident to a user of the second vehicle through a user terminal, the notice of the caution including a simplified notice that is simpler in detail than a detailed notice ([0015, 0023, 0033, 0047, 0050, 0097-0098]; Fig. 5 Step S190 Notification processing unit 260 and display device 11 provide warning information to the driver of the vehicle as specified by the factor determination unit 250 (specifying unit). The caution notice includes a map displaying a position where the near-miss occurred, thereby simplifying the information for the driver. For example, as opposed to providing detailed latitude and longitudinal information).

As per Claim 8, Torii discloses a non-transitory computer readable medium storing program that causes an information processing device to execute: 
detecting a first vehicle of a plurality of vehicles based on vehicle information, the first vehicle being involved in a near miss or an accident, the vehicle information being acquired by each of the plurality of vehicles and including position information ([0021-0022, 0038-0041, 0044, 0057-0060, 0076, 0081-0082]; Fig. 1, Fig. 2, Fig. 5 S100-Yes through S160-Yes Analysis device 200, including communication unit 210 and environmental factor estimation unit 230 determines first vehicle, for example vehicle 10, that is involved in an event that is one step away from an accident (near-miss) based on vehicle information, for example pre-crash safety activated and short inter-vehicle distance. Vehicle information, including positioning, is acquired for a plurality of vehicles for example 10, 20 and 30),
extracting information of surrounding vehicles of the plurality of vehicles including the position information and date-and-time information corresponding to a time when the vehicle information is acquired by the plurality of vehicles, the surrounding vehicles being positioned at an area surrounding the first vehicle when the first vehicle is involved in the near miss or the accident ([0038-0039, 0044, 0060-0063, 0081-0083]; Fig. 5 Step S100 through S160-No Analysis device 200, including common point identification unit 220 and environmental factor estimation unit 230 extracts surrounding information, for vehicles positioned in an area surrounding the vehicle involved in a near miss); 
specifying a second vehicle of the surrounding vehicles based on the vehicle information about the surrounding vehicles, the second vehicle being a vehicle in which a driving operation causing the near miss or the accident of the first vehicle is performed ([0013, 0040, 0083-0086, 0097-0098]; Fig. 5 For vehicle 20, for example, Step S100 through Step S140-No, then Step S160 through S190 Analysis device 200, including driver factor estimation unit 240 and factor determination unit 250 (specifying unit) determines near-miss caused by driver factor determined by predetermined driving operation, for example improper braking, lateral acceleration, line of sight deviation etc.); and 

While Torii discloses the above limitations including extracting information of surrounding vehicles and specifying a second vehicle of the surrounding vehicles, the second vehicle being a vehicle in which a driving operation causing the near miss or the accident of the first vehicle is performed, Torii does not disclose that the extracting information for the surrounding vehicles of the plurality of vehicles is based on the position information and the date-and-time information in order to specify the second vehicle 

However, Emura et al. teaches: extracting surrounding vehicles of the plurality of vehicles based on the position information and the date-and-time information in order to specify the second vehicle ([0063-0068]; Fig. 5 Steps S2002 through S2011 Extract second vehicles based on them being positioned in the intersection with first vehicle (surrounding vehicles of plurality of vehicles) at the same time as determined from time-series data. Then determine a second vehicle caused the potential incident).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torii to include the above limitations as detailed in Emura et al. with the motivation being to specify potential-incident factor areas that tend to go unnoticed in order to prevent a future incident or potential incident as detailed in Emura et al. [0016-0017].  

Furthermore, Torii discloses:
giving a notice of a caution regarding the near miss or the accident to a user of the second vehicle through a user terminal, the notice of the caution including a simplified notice that is simpler in detail than a detailed notice ([0015, 0023, 0033, 0047, 0050, 0097-0098]; Fig. 5 Step S190 Notification processing unit 260 and display device 11 provide warning information to the driver of the vehicle as specified by the factor determination unit 250 (specifying unit). The caution notice includes a map displaying a position where the near-miss occurred, thereby simplifying the information for the driver. For example, as opposed to providing detailed latitude and longitudinal information).

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Torii (JP 2016/071492) in view of Emura et al. (US 2013/0181850 A1) in further view of Roth et al. (US 2016/0196098 A1).

As per Claim 3, Torii discloses the information processing device according to claim 1, including giving a visual notice as the notice of the caution to the user, through the in-vehicle device or the mobile terminal ([0028-0029, 0033] Vehicle display device 11 displays warning).

While Torii discloses providing a notice, for example based on the driver being distracted and causing a near miss, while the second vehicle drives, Torii does not disclose: 
in a case where the second vehicle is traveling give an auditory notice the caution to the user  the second vehicle through the user terminal, the user terminal being an in-vehicle device equipped in the second vehicle or a mobile terminal possessed by the user, and in a case where the second vehicle is at a standstill, give a visual notice the caution to the user through the in-vehicle device or the mobile terminal.

However, Roth et al. teaches:
in a case where the second vehicle is traveling give an auditory notice the caution to the user  the second vehicle through the user terminal, the user terminal being an in-vehicle device equipped in the second vehicle or a mobile terminal possessed by the user, and in a case where the second vehicle is at a standstill, give a visual notice the caution to the user through the in-vehicle device or the mobile terminal ([0021, 0032, 0034-0035, 0042, 0045, 0050, 0054]; Fig. 7 - Fig. 8 Driving inattentiveness and collision warnings are displayed and include warning sounds, for example a first warning may be issued while the vehicles drives through head unit 17 and display 3-4 (in-vehicle device). Furthermore, the warning display location can be changed and sound repeated after a gaze is changed to a different display, for example. Therefore a second warning can be issued through head unit 17 and display 3-44 (in-vehicle device). Monitoring and associated warnings may be performed while the vehicle is stopped (standstill)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torii to include the above limitations as detailed in Roth et al. with the motivation being to increase user convenience by accommodating a viewable area without requiring manual manipulation as detailed in Roth et al. ([0004]).

As per Claim 5, Torii discloses the information processing device according to claim 1, wherein the circuitry is configured to: 
perform the detection of the first vehicle immediately in response to movement of the plurality of vehicles ([0022, 0053, 0057-0060, 0081-0082] Fig. 1, Fig. 2, Fig. 5 S100-Yes through S160-Yes Analysis device 200, including communication unit 210 and environmental factor estimation unit 230 (detection unit) determines first vehicle, for example vehicle 10, that is involved in an event that is one step away from an accident (near-miss). This determination may be in response to movement of the plurality of vehicles, for example vehicle 20 cut off vehicle 10); 
perform the extraction of the surrounding vehicles and the specification of the second vehicle, immediately in response to the detection of the first vehicle ([0060-0063, 0081-0086, 0097-0098]; Fig. 5 Step S140-No, S160-Yes and for vehicle 20 Steps S100 through Step S140-No, then Step S170 through S190 Analysis device 200, including common point identification unit 220 and environmental factor estimation unit 230 (extracting unit) extracts surrounding information, for vehicles positioned in an area surrounding the vehicle involved in a near miss, for example vehicle 10. See independent claim 1 teaching reference for details on second vehicle extraction) and 
in response to the specification of the second vehicle, give a notice as the notice of the caution to the user of the second vehicle, through the user terminal, the user terminal being an in-vehicle device of the second vehicle or a mobile terminal possessed by the user ([0015, 0033, 0047, 0097-0098]; Fig. 5 Step S190 Notification processing unit 260 and display device 11 provide warning information to the driver of the vehicle as specified by the factor determination unit 250 (specifying unit)).

While, Torii discloses the above limitations including sending a notice to a second driver, for example based on the driver being distracted and causing a near miss, after the first vehicle is involved in a near miss Torii does not disclose that the notice is an auditory notice and does not disclose that the auditory notice is provided at a first timing that is a relatively early timing after the first vehicle is involved in the near miss or the accident, and then gives a visual notice as the notice of the caution to the user that rides in the second vehicle, through the in-vehicle device or the mobile terminal, at a second timing that is a relatively late timing at which the second vehicle is at a standstill, 

However, Roth et al. teaches: that the notice is an auditory notice at a first timing that is a relatively early timing after the first vehicle is involved in the near miss or the accident, and then gives a visual notice as the notice of the caution to the user that rides in the second vehicle, through the in-vehicle device or the mobile terminal, at a second timing that is a relatively late timing at which the second vehicle is at a standstill ([0021, 0032, 0034-0035, 0042, 0045, 0050, 0054]; Fig. 7 - Fig. 8 Driving inattentiveness and collision warnings are displayed and include warning sounds, for example a first warning may be issued while the vehicles drives through head unit 17 and display 3-4 located in dashboard and center console (in-vehicle device) when inattentiveness is initially detected (relatively early timing). Furthermore, the warning display location can be changed and sound repeated after a gaze is changed to a different display, for example. Therefore a second warning can be issued through head unit 17 and display 3/4 (in-vehicle device) at a relatively late timing. Monitoring and associated warnings may be performed while the vehicle is stopped (standstill)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torii to include the above limitations as detailed in Roth et al. with the motivation being to increase user convenience by accommodating a viewable area without requiring manual manipulation as detailed in Roth et al. ([0004]).

As per Claim 6, Torii discloses the information processing device according to claim 5, 

Torii does not disclose: 
wherein the circuitry is configured to, in a case where it is determined that the user is not looking at a content of the visual notice at the second timing, give the visual notice to the user through the user terminal, which is different from the in-vehicle device of the second vehicle, when the second vehicle gets into a stop state.

However, Roth et al. teaches: 
wherein the circuitry is configured to, in a case where it is determined that the user is not looking at a content of the visual notice at the second timing, give the visual notice to the user through the user terminal, which is different from the in-vehicle device of the second vehicle, when the second vehicle gets into a stop state ([0021, 0042, 0054]; Fig. 8 Procedure 39 –No then steps are repeated, including Procedure 27. Therefore, if it is determined that the gaze of the user is directed towards a different screen than displays 3/4 (in-vehicle device), the warning can switch to a different device, for example display 2 HUD (different from the in-vehicle device). Monitoring and associated warnings may be performed while the vehicle is stopped (when gets to stopped state)).
The motivation to combine Torii and Roth et al. is provided in rejection to claim 5. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Torii (JP 2016/071492) in view of Emura et al. (US 2013/0181850 A1) in further view of Platz et al. (US 2015/0199162 A1).

As per Claim 4, Torii discloses the information processing device according to claim 1, 

Torii does not disclose: 
wherein the circuitry is configured to, in a case where the second vehicle is in a stop state, give the notice of the caution to the user of the second vehicle through the user terminal, which is different from an in-vehicle device 

However, Platz et al. teaches: 
wherein the circuitry is configured to, in a case where the second vehicle is in a stop state, give the notice of the caution to the user of the second vehicle through the user terminal, which is different from an in-vehicle device  ([0020, 0028, 0070, 0117, 0130]; Fig. 7 Steps 725-745 Display notice of caution, for example a notice reflecting poor driving (notice of caution), to the driver when the vehicle is stopped. Notice can be displayed through a cellphone (user terminal different from an in-vehicle device)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torii to include the above limitations as detailed in Platz et al. with the motivation being to assist a driver in learning features of the vehicle and avoid distracting the driver as detailed in Platz et al. [0003, 0087].

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Torii (JP 2016/071492) in view of Emura et al. (US 2013/0181850 A1) in further view of Morgan et al. (US 2014/0191858 A1). 

As per Claim 9, Torii discloses the information processing device according to claim 1, 

Torii does not disclose: wherein the circuitry is configured to give the detailed notice to the user of the second vehicle after having given the simplified notice to the user of the second vehicle.

However, Morgan et al. teaches: wherein the circuitry is configured to give the detailed notice to the user of the second vehicle after having given the simplified notice to the user of the second vehicle ([0016, 0038-0039]; Fig. 6 Notice of caution based on immediate driver behavior is simpler in detail than a later notice that provides aggregated data, for example on speeds, stops etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torii to include the above limitations as detailed in Morgan et al. with the motivation being to alert a driver of poor driving patterns and improve the efficiency and safety in  operation of the vehicle as detailed in paragraph [0039]. 

As per Claim 10, Torii discloses the information processing device according to claim 1, wherein the circuitry is configured to: give the notice of the caution to the user through an in-vehicle device equipped in the second vehicle when the second vehicle is not in a stopped state ([0023, 0028-0029, 0033] Vehicle display device 11 displays warning while driving (not in a stopped state)), 

While Torii discloses the above limitations, Torii does not disclose: give the notice of the caution to the user through a mobile terminal possessed by the user when the second vehicle is in the stopped state.

However, Morgan et al. teaches: giving the notice of the caution to the user through a mobile terminal possessed by the user when the second vehicle is in the stopped state ([0016, 0036, 0038-0039]; Fig. 4c Notice of caution may be provided on a smartphone after a set period of time, or after gathering information in an ignition on/off cycle (stopped state)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torii to include the above limitations as detailed in Morgan et al. with the motivation being to alert a driver of poor driving patterns and improve the efficiency and safety in operation of the vehicle as detailed in paragraph [0039]. 

As per Claim 11, Torii discloses the information processing device according to claim 10, 

Torii does not disclose: wherein the stopped state is an ignition-OFF state.

However, Morgan et al. teaches: wherein the stopped state is an ignition-OFF state ([0038-0039] Notice of caution is provided after set time period or ignition on/ off cycle).
	The motivation to combine Torii and Morgan et al. is provided in the rejection to Claim 10. 

As per Claim 12, Torii discloses the information processing device according to claim 1, wherein the circuitry is configured to: 
wherein the circuitry is configured to: give the simplified notice to the user through the in-vehicle device when the second vehicle is not in the stopped state and is traveling ([0023, 0028-0029, 0033] Vehicle display device 11 displays warning while driving (not in a stopped state)), 

Torii does not disclose: give the detailed notice to the user through the in-vehicle device when the second vehicle is not in the stopped state is at a standstill. 

However, Morgan et al. teaches: give the detailed notice to the user through an in-vehicle device equipped in the second vehicle when the second vehicle is not in the stopped state is at a standstill ([0016, 0036, 0038-0039]; Fig. 4a-4b Give notice of caution aggregating driver’s behavior (detailed notice) through the in-vehicle device at a set time period. Therefore there will be a condition where the notice is received at a standstill). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Torii to include the above limitations as detailed in Morgan et al. with the motivation being to alert a driver of poor driving patterns and improve the efficiency and safety in operation of the vehicle as detailed in paragraph [0039]. 

As per Claim 13, Torii discloses the information processing device according to claim 11, wherein the circuitry is configured to: give the simplified notice to the user through the in-vehicle device when the second vehicle is not in the stopped state and is traveling ([0023, 0028-0029, 0033] Vehicle display device 11 displays warning while driving (not in a stopped state)), and 

Torii does not disclose: give the detailed notice to the user through the in-vehicle device when the second vehicle is not in the stopped state is at a standstill. 

However, Morgan et al. teaches: give the detailed notice to the user through the in-vehicle device when the second vehicle is not in the stopped state is at a standstill ([0016, 0036, 0038-0039]; Fig. 4a-4b Give notice of caution aggregating driver’s behavior (detailed notice) through the in-vehicle device at a set time period. Therefore there will be a condition where the notice is received at a standstill). 
The motivation to combine Torii and Morgan et al. is provided in the rejection to Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619